443 N.E.2d 890 (1983)
In the matter of Pamela Jean Meek.
Patricia Curtis, Respondent-Appellant,
v.
THELMA J. COLEMAN, Petitioner-Appellee.
No. 1-1082A309.
Court of Appeals of Indiana, First District.
January 12, 1983.
Carmen Brummet, J. Mark Robinson, Legal Services Organization of Indiana, Inc., New Albany, for respondent-appellant.
Frank E. Newkirk, Jr., Salem, for petitioner-appellee.
ROBERTSON, Presiding Judge.
The sole issue raised in this interlocutory appeal is whether a maternal grandmother can obtain court ordered visitation rights *891 with her granddaughter pursuant to the provisions of Ind. Code 31-1-11.7-2. Under the facts of this case, we hold that she cannot.
The statute permits the court to order grandparent visitation in two instances; one where a parent is deceased and the other being where the parent's marriage has been dissolved. Neither situation exists here.
As Judge Neal recently stated in the case of In Re: The Visitation of J.O., (1982) Ind. App., 441 N.E.2d 991:
As a court, we are constrained to uphold the plain meaning of the statute and to carry out the true intent of the legislature. Thompson v. Thompson, (1972) 259 Ind. 266, 286 N.E.2d 657; In the Matter of the Estate of Wisely, (1980) Ind. App., 402 N.E.2d 14. We hold that the Grandparent's Visitation Statute limits third-party grandparents seeking visitation rights to the above-described two instances, ...
The trial court erred in setting aside its ruling on summary judgment.
Judgment reversed.
RATLIFF and NEAL, JJ., concur.